DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2020 has been entered.
Response to Amendment
Applicant’s amendment to claim 7, and addition of new claims 17-19 in the response filed on 21 September 2020 is acknowledged.
Allowable Subject Matter
Claims 7-12, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 7 and 17 recite, in the pertinent part,
“a first pump chamber including a first large diameter pump chamber and a first small diameter pump chamber,
a first input port in communication with the first large diameter pump chamber,
a first output port in communication with the first small diameter pump chamber and the outlet, and

These limitations, when considered as a whole, are not found in the prior art.
In the combination of Patrick in view of Wilson, made of record in the Final Office Action dated 26 June 2020, Patrick is cited as teaching an insulin pump enclosure comprising a housing (110) having an outlet (306), a first pump (360 identifies 3 syringes pumps in cassette 300) located within said housing (Fig. 8, #360 shows the syringe 360 of syringe pump within the cassette 300 that is positioned in the housing 110; Fig. 5a) and being connected to output fluid to said outlet (Fig. 8, #251, 306), and a second pump (360 identifies 3 syringes pumps in cassette 300) located within said housing (Fig. 8, #360 shows the syringe 360 of syringe pump within the cassette 300 that is positioned in the housing 110; Fig. 5a) and being connected to output fluid to said outlet (Fig. 8, #251, 306). Wilson was cited as teaching the first pump (18) comprising a first pump chamber (Fig. 7D, #26 shows the fluid flow into the first pump chamber which houses the piston 362), a first input port in communication with the first pump chamber (Fig. 7D, #80), a first output port in communication with the first pump chamber (Fig. 7D, #84) and the outlet (28), and a first delivery piston (362) which is coupled to a first spring (372) and which blocks the first output port when the first pump is in a neutral position (col. 13, lines 4-6 describes the spring 372 urging the piston 362 to the right-most position where the piston 362 blocks the first output port 84 from 
Wilson uses a plunger (20) driven by a motor (104) where the controller (100) controls the speed (col. 9, lines 29-33). Wilson does not move the plunger, which could be considered the first displacement mechanism, by “a fast action on/off cycle” which Applicant’s specification clearly states is “a solenoid 106 (or similar actuator mechanism)” (Instant Specification para. 26). Wilson teaches the “[p]lunger 20 is driven forward to force the air out of syringe body 18 through upper port 78 and through check valve 24. The force of the air may cause a slight lifting of ball 350 in check valve 20. Ball 350, however, is sufficiently heavy that the air being forced out of syringe body 18 and back toward reservoir 22 cannot lift ball 350 into its uppermost seated position where it would block the flow of air out of syringe body 18.” The fast action on/off cycle of a solenoid would increase the pressure potentially high enough to move the ball 350 into the uppermost seated position such that it blocks air flow out of the syringe preventing the air purging operation from completing, rendering Wilson unsuitable for its intended purpose. Furthermore, the manifold 
U.S. Patent Application Publication 2003/0086799 to Theodore J. Falk et al. (Falk) has a pump chamber (armature shaft chamber 124) including a first large diameter pump chamber (128) and a small diameter pump chamber (124). However, Falk’s pump operates in the opposite direction as the claimed pump, moving fluid from the small diameter chamber inlet 44 to the large diameter chamber outlet 16, and does not have a first displacement mechanism, instead the armature/delivery piston (45) itself is moved by the electromagnet of the solenoid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/24/2021